               Case 2:20-cv-00661-BJR Document 80 Filed 02/18/21 Page 1 of 10




 1                                                     THE HONORABLE BARBARA J. ROTHSTEIN

 2
                                    UNITED STATES DISTRICT COURT
 3                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 4

 5
     WADE K. MARLER, DDS, et al.,                            No. 2:20-cv-00616-BJR
 6
                     Plaintiffs,                              PLAINTIFFS’ MOTION TO CERTIFY
 7                                                            QUESTIONS TO THE WASHINGTON
             v.                                               STATE SUPREME COURT
 8
     ASPEN AMERICAN INSURANCE                                ORAL ARGUMENT REQUESTED
 9   COMPANY,

10                   Defendant.

11

12   KARA MCCULLOCH DMD MSD PLLC, et                         No. 2:20-cv-00809-BJR
     al.,
13
                     Plaintiffs,
14
             v.
15
     VALLEY FORGE INSURANCE
16   COMPANY, et al.,
17                   Defendants.
18
19   CABALLERO,                                              No. 3:20-cv-05437-BJR
20                   Plaintiff,
21           v.
22   MASSACHUSETTS BAY INSURANCE
     COMPANY,
23
                     Defendant.
24

25

26   PLS.’ MOTION TO CERTIFY QUESTIONS                                   KELLER ROHRBACK L.L.P.
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-        1201 Third Avenue, Suite 3200
                                                                               Seattle, WA 98101-3052
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;          TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
     2:20-cv-01176-BJR; 2:20-cv-00661-BJR)- 1
               Case 2:20-cv-00661-BJR Document 80 Filed 02/18/21 Page 2 of 10




 1
     CHORAK, et al.,                                         No. 2:20-cv-00627-BJR
 2
                     Plaintiffs,
 3
             v.
 4
     HARTFORD CASUALTY INSURANCE
 5   COMPANY, et al.,

 6                   Defendants.

 7

 8   PACIFIC ENDODONTICS, P.S., et al.,                      No. 2:20-cv-00620-BJR

 9                   Plaintiffs,

10           v.

11   OHIO CASUALTY INSURANCE
     COMPANY, et al.,
12
                     Defendants.
13

14
     NGUYEN, et al.,                                         No. 2:20-cv-00597-BJR
15
                     Plaintiffs,
16
             v.
17
     TRAVELERS CASUALTY INSURANCE
18   COMPANY OF AMERICA, et al.,
19                   Defendants.
20

21

22

23

24

25

26   PLS.’ MOTION TO CERTIFY QUESTIONS                                   KELLER ROHRBACK L.L.P.
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-        1201 Third Avenue, Suite 3200
                                                                               Seattle, WA 98101-3052
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;          TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
     2:20-cv-01176-BJR; 2:20-cv-00661-BJR)- 2
                Case 2:20-cv-00661-BJR Document 80 Filed 02/18/21 Page 3 of 10




 1
     LA COCINA DE OAXACA LLC,                                       No. 2:20-cv-01176-BJR
 2
                       Plaintiff,
 3
              v.
 4
     TRI-STATE INSURANCE COMPANY OF
 5   MINNESOTA,

 6                     Defendant.

 7

 8   MARK GERMACK DDS, individually and on                          No. 2:20-cv-00661-BJR
     behalf of all others similarly situated,
 9
                       Plaintiff,
10
              v.
11
     THE DENTISTS INSURANCE COMPANY,
12
                       Defendant.
13

14

15                            PLAINTIFFS’ MOTION TO CERTIFY QUESTIONS
16                            TO THE WASHINGTON STATE SUPREME COURT

17            In the Plaintiffs’ Omnibus Opposition to Defendants’ Motions to Dismiss (“Omnibus

18   Opposition”) filed February 12, 2020,1 Plaintiffs note this Court’s discretion to certify questions
19   of state law to the Washington Supreme Court when the questions are not “clearly determined”
20
     under existing law, and doing so would “save time, energy, and resources and help[] build a
21
     cooperative judicial federalism.” Durant v. State Farm Mut. Auto. Ins. Co., No. C15-1710 RAJ,
22

23

24
     1
       In addition to the actions consolidated for omnibus briefing, this Motion is further made in one action not
25
       consolidated in the omnibus briefing, Mark Germack DDS v. Dentists Ins. Co., No. 2:20-cv-0661-BJR (W.D.
       Wash.).
26   PLS.’ MOTION TO CERTIFY QUESTIONS                                                KELLER ROHRBACK L.L.P.
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-                       1201 Third Avenue, Suite 3200
                                                                                              Seattle, WA 98101-3052
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;                         TELEPHONE: (206) 623-1900
                                                                                            FACSIMILE: (206) 623-3384
     2:20-cv-01176-BJR; 2:20-cv-00661-BJR)- 3
               Case 2:20-cv-00661-BJR Document 80 Filed 02/18/21 Page 4 of 10




 1   2017 WL 2930512, at *2 (W.D. Wash. July 10, 2017) (alteration in original) (quoting Lehman
 2   Bros. v. Schein, 416 U.S. 386, 391 (1974)).
 3
             There is a robust history in this District and Circuit of certifying important questions of
 4
     state insurance law. See Peoples v. United Servs. Auto. Ass’n, 194 Wn.2d 771, 774, 452 P.3d
 5
     1218 (2019) (certification from this District regarding application of Washington Consumer
 6

 7   Protection Act to insurance claim denials); T-Mobile USA Inc. v. Selective Ins. Co. of Am., 194

 8   Wn.2d 413, 416, 450 P.3d 150 (2019) (certification from the Ninth Circuit regarding whether an

 9   insurance company is bound by its agent’s written representation); Durant v. State Farm Mut.
10   Auto. Ins. Co., 191 Wn.2d 1, 5, 419 P.3d 400 (2018) (certification from this District regarding
11
     insurer’s compliance with regulations on automobile coverages); Ohio Sec. Ins. Co. v. Axis Ins.
12
     Co., 190 Wn.2d 348, 349, 413 P.3d 1028 (2018) (certification from this District regarding
13
     service of process on insurers).
14

15           Moreover, this tradition of looking to the Washington Supreme Court includes certifying

16   questions on the meaning ascribed to terms in insurance policies under Washington law—the

17   core of the issues now before this Court. In Boeing Co. v. Aetna Cas. & Sur. Co., 113 Wn.2d
18
     869, 873, 784 P.2d 507 (1990), the Hon. William H. Dwyer certified the question of whether
19
     environmental response costs constitute “damages” within the meaning of liability policies, and
20
     the resulting opinion from the Washington Supreme Court created a hallmark opinion for
21
     deciding policy interpretation issues in the state of Washington. See also Queen Anne Park
22

23   Homeowners Ass’n v. State Farm Fire & Cas. Co., 183 Wn.2d 485, 487, 352 P.3d 790 (2015)

24   (certification from the Ninth Circuit on the meaning of “collapse” under Washington law in an
25   insurance policy); Kitsap County v. Allstate Ins. Co., 136 Wn.2d 567, 571, 964 P.2d 1173 (1998)
26   PLS.’ MOTION TO CERTIFY QUESTIONS                                    KELLER ROHRBACK L.L.P.
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-         1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;           TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
     2:20-cv-01176-BJR; 2:20-cv-00661-BJR)- 4
               Case 2:20-cv-00661-BJR Document 80 Filed 02/18/21 Page 5 of 10




 1   (certification from this District regarding the scope of coverage for “personal injury” under
 2   liability insurance policies);
 3
             Plaintiffs will not repeat the discussion from their Omnibus Opposition addressing the
 4
     current state of Washington law on the key coverage questions presented in these actions. Two
 5
     circumstances developed over the course of their preparation of the Omnibus Opposition which
 6

 7   informed their ultimate conclusion to seek certification.

 8           First, two federal trial courts in Ohio have certified COVID-19 coverage cases for

 9   immediate review. In Neuro-Communication Services, Inc. et al. v. The Cincinnati Insurance Co.
10   et al., No. 4:20-cv-01275 (N.D. Ohio), the court certified similar coverage questions to the Ohio
11
     Supreme Court, noting the importance to the public of the state-law insurance issues. See Order
12
     of Certification to the Supreme Court of Ohio, Neuro-Commc’n Servs., No. 4:20-cv-01275 (N.D.
13
     Ohio Jan. 19, 2021), Dkt. # 43 (attached as Exhibit 1 to the Declaration of Ian Birk in Support of
14

15   Plaintiffs’ Motion to Certify Questions to the Washington Supreme Court (“Birk Declaration”),

16   filed herewith).

17           At the same time, in Henderson Road Restaurant Systems, Inc. v. Zurich American
18
     Insurance Co., No. 1:20 CV 1239, 2021 WL 168422 (N.D. Ohio Jan. 19, 2021), the court
19
     granted summary judgment to the policyholders finding coverage for a COVID-19 shutdown
20
     under a policy covering “direct physical loss,” ruling that, “Plaintiffs have shown that the state
21
     orders leading to the restaurants’ closings were caused by a fortuitous event. As argued by
22

23   Plaintiffs, no one could have anticipated that state governments would issue orders shutting

24   down or greatly restricting Plaintiffs’ restaurants – this was an ‘occurrence of chance.’” Id. at
25   *13. The court certified its ruling for immediate appeal under 28 U.S.C. § 1292(b). This was
26   PLS.’ MOTION TO CERTIFY QUESTIONS                                   KELLER ROHRBACK L.L.P.
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-         1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;           TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
     2:20-cv-01176-BJR; 2:20-cv-00661-BJR)- 5
                Case 2:20-cv-00661-BJR Document 80 Filed 02/18/21 Page 6 of 10




 1   because the coverage claim “involve[d] a controlling question of law as to which there is
 2   substantial ground for difference of opinion” and that “an immediate appeal of the legal issues in
 3
     this case would accelerate the final disposition of this case and, if affirmed, provide the most
 4
     expedient path to the economic relief sought by Plaintiffs.” Id. at *17. Certification to the state
 5
     court of last resort would be a more direct means of obtaining a binding answer on state law.
 6

 7            Second, exemplifying the above point, in the briefs submitted to the Ninth Circuit in the

 8   appeal of the dismissal order in Mudpie, Inc. v. Travelers Casualty Insurance Co. of America, ---

 9   F. Supp. 3d ----, No. 20-CV-03213-JST, 2020 WL 5525171 (N.D. Cal. Sept. 14, 2020), the
10   policyholder has sought certification to the California Supreme Court and the insurer has
11
     opposed this relief. Id. at *1. Appearing as an amicus curiae, the American Association for
12
     Justice has supported certification. Copies of the appellate briefs and the amicus curiae brief,
13
     which were filed in January and February 2021, are attached as Exhibits 2–4 to the Birk
14

15   Declaration. The Mudpie case exemplifies the fact that the Ninth Circuit, no less than this Court,

16   is bound by controlling decisions of the Washington Supreme Court on Washington law.

17   Accordingly, the desirousness of finality articulated by the Henderson Road court in certifying
18
     the coverage issue for immediate appeal under 28 U.S.C. § 1292(b) would be best served by
19
     certification to the Washington Supreme Court under RCW 2.60.020.
20
              Therefore, by this Motion, Plaintiffs:
21
              (1) certify that they have conferred with counsel for the Defendant insurers on the
22

23   substantive issue presented in this Motion, without agreed resolution;2 and

24

25   2
      In addition to conferring in the above-captioned actions, counsel have conferred in the recently filed action entitled
       Cadecus LLC d/b/a Cafe Racer v. Scottsdale Insurance Co., No. 2:21-cv-00050-BJR (W.D. Wash.). Counsel will
26   PLS.’ MOTION TO CERTIFY QUESTIONS                                              KELLER ROHRBACK L.L.P.
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-                     1201 Third Avenue, Suite 3200
                                                                                            Seattle, WA 98101-3052
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;                       TELEPHONE: (206) 623-1900
                                                                                          FACSIMILE: (206) 623-3384
     2:20-cv-01176-BJR; 2:20-cv-00661-BJR)- 6
                Case 2:20-cv-00661-BJR Document 80 Filed 02/18/21 Page 7 of 10




 1            (2) move that the Court certify to the Washington Supreme Court the following questions
 2   of state law:
 3
              (a)      Does being physically deprived of the ability to use covered property directly as a
 4
     result of the Governor’s shut-down orders constitute a “direct physical loss of” such property?
 5
              (b)      Does Washington’s efficient proximate cause rule require a factual determination
 6

 7   of the predominant cause of an individual business’s loss, before a virus (or other) exclusion may

 8   be applied to bar coverage?

 9
              DATED this 18th day of February, 2021.
10

11
                                                           KELLER ROHRBACK L.L.P.
12
                                                           By: s/ Amy Williams-Derry
13                                                         By: s/ Lynn L. Sarko
                                                           By: s/ Gretchen Freeman Cappio
14                                                         By: s/ Ian S. Birk
                                                           By: s/ Irene M. Hecht
15                                                         By: s/ Nathan L. Nanfelt
16                                                            Amy Williams-Derry, WSBA #28711
                                                              Lynn Lincoln Sarko, WSBA #16569
17                                                            Gretchen Freeman Cappio, WSBA #29576
                                                              Ian S. Birk, WSBA #31431
18                                                            Irene M. Hecht, WSBA #11063
                                                              Nathan Nanfelt, WSBA #45273
19                                                            1201 Third Avenue, Suite 3200
20                                                            Seattle, WA 98101
                                                              Telephone: (206) 623-1900
21                                                            Fax: (206) 623-3384
                                                              Email: awilliams-derry@kellerrohrback.com
22                                                            Email: lsarko@kellerrohrback.com
                                                              Email: gcappio@kellerrohrback.com
23
                                                              Email: ibirk@kellerrohrback.com
24                                                            Email: ihecht@kellerrohrback.com

25
       further address whether to bring a certification motion in that action once the insurer has responded to the
       complaint.
26   PLS.’ MOTION TO CERTIFY QUESTIONS                                                 KELLER ROHRBACK L.L.P.
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-                       1201 Third Avenue, Suite 3200
                                                                                              Seattle, WA 98101-3052
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;                         TELEPHONE: (206) 623-1900
                                                                                            FACSIMILE: (206) 623-3384
     2:20-cv-01176-BJR; 2:20-cv-00661-BJR)- 7
               Case 2:20-cv-00661-BJR Document 80 Filed 02/18/21 Page 8 of 10




 1                                                       Email: nnanfelt@kellerrohrback.com

 2                                                   By: s/ Alison Chase
                                                        Alison Chase, pro hac vice forthcoming
 3                                                      801 Garden Street, Suite 301
                                                        Santa Barbara, CA 93101
 4                                                      Telephone: (805) 456-1496
                                                        Fax: (805) 456-1497
 5                                                      Email: achase@kellerrohrback.com
 6                                                   Attorneys for Plaintiffs Nguyen et al., Pacific
                                                     Endodontics, et al., Chorak et al., Marler et al.,
 7                                                   McCulloch, et al., Caballero, La Cocina de
                                                     Oaxaca LLC, Owens Davies, P.S., Mark
 8                                                   Germack DDS, and The Seattle Symphony
                                                     Orchestra
 9
                                                     OWENS DAVIES, P.S.
10
                                                     By: s/ Matthew B. Edwards
11                                                       Matthew B. Edwards, WSBA #18332
                                                         1115 West Bay Drive, Suite 302
12                                                       Olympia, WA 98502
                                                         Telephone: (206) 203-1900
13                                                       Email: medwards@owensdavies.com
14                                                   Attorneys for Plaintiff Owens Davies, P.S.
15
                                                     RUIZ & SMART PLLC
16                                                   By: s/ William C. Smart
                                                     By: s/ Isaac Ruiz
17                                                   By: s/ Kathryn M. Knudsen
                                                         William C. Smart, WSBA #8192
18                                                       Isaac Ruiz, WSBA #35237
                                                         Kathryn M. Knudsen, WSBA #41075
19                                                       1200 5th Avenue, Suite 1220
                                                         Seattle, WA 98101
20                                                       Telephone: (206) 203-1900
                                                         Email: wsmart@plaintifflit.com
21                                                       Email: iruiz@plaintifflit.com
22                                                       Email: kknudsen@plaintifflit.com

23                                                   Attorneys for Plaintiffs Jennifer Strelow,
                                                     DMD and Shokofeh Tabaraie DDS PLLC
24
                                                     HACKETT, BEECHER & HART
25
                                                     By: s/ Brent W. Beecher
26   PLS.’ MOTION TO CERTIFY QUESTIONS                                    KELLER ROHRBACK L.L.P.
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-           1201 Third Avenue, Suite 3200
                                                                                  Seattle, WA 98101-3052
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;             TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
     2:20-cv-01176-BJR; 2:20-cv-00661-BJR)- 8
               Case 2:20-cv-00661-BJR Document 80 Filed 02/18/21 Page 9 of 10




 1                                                        Brent W. Beecher, WSBA #31095
                                                          601 Union Street, Suite 2600
 2                                                        Seattle, WA 98101
                                                          Telephone: (206) 787-1830
 3                                                        Email: bbeecher@hackettbeecher.com
 4
                                                     Attorneys for Seattle Bakery, LLC, CSQBKR2018,
 5                                                   LLC, Piroshky Piroshky Bakery, LLC,
                                                     Piroshky Baking Company, LLC, and
 6                                                   SCRBKR2017, LLC
 7                                                   THE LOYD LAW FIRM, P.L.L.C.
 8                                                   By: s/ Shannon Loyd
                                                         Shannon Loyd
 9
                                                         12703 Spectrum Drive, Suite 201
10                                                       San Antonio, Texas 78249
                                                         Telephone:(210) 775-1424
11                                                       Facsimile:(210) 775-1410
                                                         Email: shannon@theloydlawfirm.com
12
                                                     Attorneys for Plaintiff J Bells LLC
13
                                                     G O RDO N T IL DE N T HO MAS &
14                                                   CO RDEL L LP
15                                                   By: s/ Mark A. Wilner
                                                         Mark A. Wilner, WSBA #31550
16
                                                         One Union Square
17                                                       600 University Street, Suite 2915
                                                         Seattle, WA 98101
18                                                       Telephone: (206) 467-6477
                                                         Fax: (206) 467-6292
19                                                       Email: mwilner@gordontilden.com
20
                                                     Attorneys for Plaintiffs Suneet Bath and
21                                                   Noskenda Inc.

22                                                   G O RDO N T IL DE N T HO MAS &
                                                     CO RDEL L LP
23
                                                     By: s/ Franklin D. Cordell
24                                                   By: s/ Kasey D. Huebner
                                                         Franklin D. Cordell, WSBA #26392
25                                                       Kasey D. Huebner, WSBA #32890
                                                         One Union Square
26   PLS.’ MOTION TO CERTIFY QUESTIONS                                   KELLER ROHRBACK L.L.P.
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-         1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;           TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
     2:20-cv-01176-BJR; 2:20-cv-00661-BJR)- 9
               Case 2:20-cv-00661-BJR Document 80 Filed 02/18/21 Page 10 of 10




 1                                                         600 University Street, Suite 2915
                                                           Seattle, WA 98101
 2                                                         Telephone: (206) 467-6477
                                                           Fax: (206) 467-6292
 3                                                         Email: fcordell@gordontilden.com
 4                                                         Email: khuebner@gordontilden.com

 5                                                   Attorneys for Plaintiff The Seattle Symphony
                                                     Orchestra
 6

 7   4819-3469-6924, v. 2


 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26   PLS.’ MOTION TO CERTIFY QUESTIONS                                   KELLER ROHRBACK L.L.P.
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-         1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;          TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
     2:20-cv-01176-BJR; 2:20-cv-00661-BJR)- 10
